—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner seeks to annul a prison disciplinary determination which found him guilty of using a controlled substance and failing to comply with temporary release rules and regulations. Inasmuch as the Attorney-General has advised this Court by letter that the determination under review in this proceeding has been administratively reversed, the matter is moot and the petition is dismissed (see, Matter of Di Rose v Goord, 242 AD2d 779).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.